UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4215 DREYFUS PREMIER GNMA FUND, INC. -Dreyfus GNMA Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 7/31/2014 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus GNMA Fund, Inc. July 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes108.2% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables7.3% Ally Auto Receivables Trust, Ser. 2012-SN1, Cl. A3 0.57 8/20/15 3,029,218 3,029,943 Ally Master Owner Trust, Ser. 2012-3, Cl. A2 1.21 6/15/17 4,000,000 4,023,488 BMW Vehicle Lease Trust, Ser. 2013-1, Cl. A3 0.54 9/21/15 9,000,000 9,006,867 Carmax Auto Owner Trust, Ser. 2013-1, Cl. A2 0.42 3/15/16 1,784,121 1,784,289 Carmax Auto Owner Trust, Ser. 2013-4, Cl. A2 0.52 11/15/16 3,349,567 3,352,083 Ford Credit FloorPlan Master Owner Trust, Ser. 2012-4, Cl. A1 0.74 9/15/16 4,588,000 4,590,404 Mercedes-Benz Auto Lease Trust, Ser. 2013-A, Cl. A3 0.59 2/15/16 5,003,000 5,006,267 Nissan Auto Lease Trust, Ser. 2012-B, Cl. A3 0.58 11/16/15 5,260,560 5,262,861 World Omni Automobile Lease Securitization Trust, Ser. 2012-A, Cl. A3 0.93 11/16/15 1,753,653 1,754,913 Asset-Backed Ctfs./Credit Cards1.1% GE Capital Credit Card Master Note Trust, Ser. 2009-4, Cl. A 3.80 11/15/17 5,400,000 Asset-Backed Ctfs./Equipment1.2% CNH Equipment Trust, Ser. 2012-D, Cl. A2 0.45 4/15/16 372,132 372,147 CNH Equipment Trust, Ser. 2011-C, Cl. A3 1.19 12/15/16 2,613,259 2,617,662 GE Equipment Midticket, Ser. 2011-1, Cl. A3 1.00 8/24/15 17,975 17,981 GE Equipment Transportation, Ser. 2012-2, Cl. A3 0.62 7/25/16 3,091,361 3,094,630 Asset-Backed Ctfs./Home Equity Loans.0% Equivantage Home Equity Loan Trust, Ser. 1997-1, Cl. A4 7.78 3/25/28 63,188 a 62,918 GE Capital Mortgage Services Trust, Ser. 1999-HE1, Cl. A7 6.27 4/25/29 47,460 49,829 Residential Mortgage Pass-Through Ctfs..1% GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 2.54 12/25/34 588,701 a U.S. Government Agencies/Mortgage-Backed90.7% Federal Home Loan Mortgage Corp.: 5.00%, 3/1/20 87,518 b 92,379 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 4224, Cl. KC, 3.00%, 5/15/32 2,404,237 b 2,478,564 Federal National Mortgage Association: 5.50%, 9/1/39 1,733,529 b 1,938,070 6.00%, 4/1/35 972,857 b 1,099,755 Gtd. Pass-Through Ctfs., REMIC, Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 178,112 b 183,302 Gtd. Pass-Through Ctfs., REMIC, Ser. 2013-128, Cl. A, 3.50%, 12/25/30 5,746,683 b 5,987,796 Government National Mortgage Association I: 4.00%, 9/15/24 - 7/15/41 35,243,223 37,396,038 4.50%, 10/15/24 - 10/15/41 42,304,882 45,973,311 5.00%, 10/15/23 - 3/15/41 22,469,172 24,754,232 5.50%, 6/15/20 - 9/15/39 23,136,873 25,864,199 6.00%, 10/15/19 - 9/15/39 10,337,242 11,761,723 6.50%, 5/15/28 - 6/15/32 177,453 202,333 7.00%, 11/15/22 - 12/15/22 5,914 6,395 7.50%, 2/15/17 - 5/15/26 1,862,142 1,965,800 8.00%, 9/15/21 - 12/15/22 841,477 961,410 8.50%, 12/15/16 - 12/15/22 562,718 584,226 9.00%, 9/15/19 - 12/15/22 584,258 615,682 9.50%, 3/15/18 - 1/15/25 168,721 172,837 Ser. 2013-57, Cl. A, 1.35%, 6/16/37 2,952,926 2,906,307 Ser. 2013-63, Cl. AM, 2.00%, 2/16/47 3,026,837 a 2,953,541 Government National Mortgage Association II: 3.00% 10,500,000 c 10,532,074 3.50% 54,045,000 c 55,770,857 4.00% 55,925,000 c 59,261,491 4.50% 7,455,000 c 8,099,624 3.00%, 8/20/42 - 8/20/43 68,266,550 68,626,200 3.50%, 9/20/42 - 4/20/43 48,348,293 49,990,150 4.00%, 12/20/24 - 5/20/42 8,325,769 8,836,992 4.50%, 12/20/39 - 3/20/42 16,753,570 18,257,193 5.00%, 11/20/24 - 4/20/35 4,097,531 4,537,728 5.50%, 1/20/34 - 9/20/35 6,708,014 7,460,173 6.00%, 12/20/28 - 2/20/36 5,109,451 5,788,509 6.50%, 5/20/31 - 7/20/31 625,089 717,068 7.00%, 4/20/24 - 4/20/32 3,575,535 4,210,214 7.50%, 9/20/30 50,044 59,859 9.00%, 7/20/25 43,232 49,911 9.50%, 9/20/17 - 2/20/25 38,218 39,925 U.S. Government Securities7.8% U.S. Treasury Inflation Protected Securities; Notes, 0.13%, 4/15/18 39,509,991 d Total Bonds and Notes (cost $551,622,153) Principal Short -Term Investments16.5% Amount ($) Value ($) U.S. Treasury Bills: 0.01%, 8/7/14 65,291,000 65,290,935 0.02%, 8/14/14 3,369,000 3,368,990 0.02%, 10/30/14 16,519,000 16,518,075 0.04%, 11/13/14 405,000 e 404,962 Total Short-Term Investments (cost $85,582,743) Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,333,940) 5,333,940 f Total Investments (cost $642,538,836) % Liabilities, Less Cash and Receivables %) ) Net Assets % REMICReal Estate Mortgage Investment Conduit a Variable rate securityinterest rate subject to periodic change. b The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. c Purchased on a forward commitment basis. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Held by or on behalf of a counterparty for open financial futures contracts. f Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $9,048,422 of which $11,830,413 related to appreciated investment securities and $2,781,991 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 98.5 Short-Term/Money Market Investments 17.5 Asset-Backed 9.6 Residental Mortgage-Backed .1 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2014 ($) Financial Futures Long U.S. Treasury 10 Year Notes 20 2,492,188 September 2014 (11,413 ) Financial Futures Short U.S. Treasury 5 Year Notes 211 (25,074,053) September 2014 46,244 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 49,478,981 - Mutual Funds 5,333,940 - - Residential Mortgage-Backed - 568,553 - U.S. Government Agencies/Mortgage-Backed - 470,135,868 - U.S. Treasury - 126,069,916 - Other Financial Instruments: Financial Futures+ 46,244 - - Liabilities ($) Other Financial Instruments: Financial Futures+ (11,413) - - ) + Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PREMIER GNMA FUND, INC. - Dreyfus GNMA Fund By: /s/ Bradley J.
